Citation Nr: 9907503	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-33 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
cystitis, currently evaluated as 0 percent disabling.

3.  Entitlement to an increased evaluation for vasomotor 
rhinitis, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse.

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from June 
1954 to August 1955. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to a 
compensable disability evaluation for vasomotor rhinitis, 
that issue will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's gastroesophageal reflux disability is 
characterized by chest pain and a knot-like feeling upon 
eating certain foods, including uncooked foods, fruits and 
vegetables; however, as of her last examination in June 1997, 
the veteran did not have nausea, vomiting, dysphagia, 
odynophagia, melena, or hematochezia. 

3.  The veteran reports a feeling of fullness and a constant 
need to urinate, at times as frequently as every 30 minutes.  
However, the veteran has been medically found to have good 
control of urine with incontinence at times, and has been 
diagnosed with recurrent urinary tract infections with 
intermittent cystitis, bordering urge incontinence, and 
possible neurogenic bladder.  There is no evidence that the 
veteran's disability is manifested by a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation is excess of 10 
percent for gastroesophageal reflux disease have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7399-7346 (1998).

2.  The schedular criteria for an evaluation of 10 percent 
for postoperative cystitis have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115(a), (b), 
Diagnostic Code 7512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of increased disability 
evaluations for gastroesophageal reflux disease and 
postoperative cystitis has been obtained.  Thus, as the Board 
does not know of any additional relevant evidence which is 
available, no further assistance to the veteran with the 
development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

II.  Gastroesophageal Reflux Disease

In this case, in a February 1957 rating decision, the RO 
awarded the veteran service connection for 
psychophysiological genitourinary reaction under Diagnostic 
Code 7346, effective September 1956.  Subsequently, in an 
October 1997 rating decision, the veteran's award was 
recharacterized to mild gastroesophageal reflux disease, and 
was rated, by analogy, as 10 percent disabling under 
Diagnostic Code 7399-7346 effective April 1997.  At present, 
as the veteran believes her disability is more disabling than 
currently evaluated, the veteran's case is before the Board 
for appellate review. 

With respect to the evidence of record, the claims file 
contains medical records from the Condell Medical Center for 
the period including April 1993 to November 1996, as well as 
records from the North Chicago VA Medical Center (VAMC) for 
the period including August 1996 to February 1997.  These 
records basically describe the treatment the veteran has 
received over time for various health problems including, but 
not limited to, acute cerebrovascular accidents, 
hypertension, diabetes mellitus, and other diabetes related 
disorders.  With respect to the veteran's treatment for other 
diabetes related disorders, the North Chicago VAMC records 
contain various medical notations dated August 1996 
indicating that the veteran had developed vertigo, a 
pressure-like sensation in the left ear, nausea, vomiting, 
and tingling of the extremities for about 10 or 12 days; 
however, upon examination, the only actual pathologic 
findings were related to her uncontrolled diabetes and right 
internal carotid stenosis.

A June 1997 VA examination report notes the veteran reported 
occasional episodes of tightness in the lower chest when 
eating spicy or chunky food, and being unable to eat uncooked 
foods, such as vegetables, without vomiting.  Upon 
examination, the veteran was found not to have problems with 
swallowing, as well as without evidence of odynophagia, 
nausea, vomiting, dysphagia, odynophagia, melena, or 
hematochezia.  The veteran's abdomen was soft, morbidly 
obese, non-tender, without masses or organomegaly, and was 
positive for bowel sounds.  The veteran was diagnosed with a 
history of mild gastroesophageal reflux disease, currently 
stable on H2 blockers; and gastroparesis from a prolonged 
history of insulin-dependent diabetes. 

Finally, during her March 1998 appeal hearing before a 
hearing officer, the veteran testified that she has chest 
pain and a knot-like feeling upon eating, as well as that her 
symptomatology is affecting her diabetes since she is unable 
to eat anything that is not cooked without having these 
symptoms.  Furthermore, the veteran noted she was having 
problems swallowing. 

With respect to the applicable law specific to disorders of 
the digestive system, the Board notes that there are diseases 
of the digestive system which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbance in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability ratings without violating 
the fundamental principle relating to pyramiding as outlined 
in § 4.14.  38 C.F.R. § 4.113 (1998).  The principle relating 
to pyramiding proclaims that evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service 
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses is to be avoided.  38 C.F.R. § 
4.14.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348, will not be combined with each other.  For 
digestive disabilities, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's gastroesophageal reflux 
disease is evaluated, by analogy, under Diagnostic Code (DC) 
7399-7346, which evaluates the severity of disability 
characterized by a hiatal hernia. 

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent disability 
evaluation is awarded if there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substemal or arm or shoulder 
pain, productive of considerable impairment of health.  And, 
a 60 percent disability evaluation, which is the maximum 
allowed, is awarded if there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346 (1998).

After a review of the evidence of record, and viewing the 
evidence in the light most favorable to the veteran's claim, 
the Board finds that the veteran's symptomatology is 
characterized by chest pain and a knot-like feeling upon 
eating certain foods, including uncooked foods, fruits and 
vegetables; however, as of her last examination in June 1997, 
the veteran did not have nausea, vomiting, dysphagia, 
odynophagia, melena, or hematochezia. The veteran was 
diagnosed with a history of mild gastroesophageal reflux 
disease, currently stable on H2 blockers; and gastroparesis 
from a prolonged history of insulin-dependent diabetes.  
Additionally, the Board finds that the medical evidence does 
not show the veteran's symptomatology is characterized by 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substemal or arm or shoulder 
pain, productive of considerable impairment of health.  As 
such, the veteran's disability more nearly approximates a 
disability characterized by two or more of the above 
described symptoms for a 30 percent evaluation, but of less 
severity than contemplated by the criteria for a 30 percent 
evaluation, and thus, the veteran's award of a 10 percent 
disability evaluation under Diagnostic Code 7399-7346 is 
appropriate.

In arriving at this conclusion, the Board took into 
consideration the veteran's standard age and height, the 
applicable weight tables, and her predominant weight pattern 
as reflected by the records.  38 C.F.R. § 4.112 (1998).  In 
this regard, it is noted that the June 1997 VA examination 
report shows the veteran was found to have a morbidly obese 
abdomen, and does not contain any indication that she had 
gained or lost weight in the recent past; however, the 
examiner noted that she did not present evidence of being 
malnourished or anemic, or of suffering from malnutrition.  
As such, the Board finds that the veteran's weight pattern 
does not represent such a severe impairment so as to 
approximate the next higher disability evaluation.

III.  Postoperative Cystitis

In a February 1957 rating decision, the RO awarded the 
veteran service connection for postoperative cystitis under 
Diagnostic Code 7512, effective September 1956.  At present, 
as the veteran believes her disability is more disabling than 
currently evaluated, the veteran's case is before the Board 
for appellate review. 

The evidence of record contains a February 1957 VA 
examination report which notes the veteran suffered from a 
genitourinary reaction.  In addition, a June 1997 VA 
examination report notes the veteran reported having at least 
six episodes of urinary problems, mostly urinary tract 
infections with concomitant frequency and urge incontinence.  
Upon examination, the veteran did not present evidence of 
pyuria, pain or tenesmus, and was found to have good control 
of urine with incontinence at times.  The veteran was 
diagnosed with recurrent urinary tract infections with 
intermittent cystitis; urgency, bordering urge incontinence; 
severe cerebrovascular accidents; and possible neurogenic 
bladder.

Finally, during her March 1998 appeal hearing, the veteran 
reported a feeling of fullness and a constant need to 
urinate, at times as frequently as every 30 minutes.  She 
also noted she frequently suffers from urinary tract 
infections.

As to the applicable Diagnostic Code (DC), DC 7512 evaluates 
a disability characterized by chronic cystitis including 
interstitial and all etiologies, infectious and non-
infectious, by rating such disability as a voiding 
dysfunction.  In turn, a voiding dysfunction is evaluated 
according to particular conditions such as urine leakage, 
frequency, or obstructive voiding.  Under the criteria of 38 
C.F.R.§ 4.115(a), a voiding dysfunction manifested by a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night warrants the award of a 
10 percent evaluation.  A voiding dysfunction manifested by a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night warrants a 20 
percent evaluation.  And, voiding dysfunction manifested by a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night warrants a 40 percent 
evaluation, which is the maximum allowed for urinary 
frequency.  See 38 C.F.R.§ 4.115(a).

After a review of the evidence of record, the Board finds 
that the veteran reports a feeling of fullness and a constant 
need to urinate, at times as frequently as every 30 minutes.  
However, the veteran has been medically found to have good 
control of urine with incontinence at times, and has been 
diagnosed with recurrent urinary tract infections with 
intermittent cystitis, bordering urge incontinence, and 
possible neurogenic bladder.  There is no medical evidence 
that the veteran's disability is manifested by a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  As such, the Board finds 
that the veteran's symptomatology more nearly approximates a 
disability characterized by voiding dysfunction manifested by 
a daytime voiding interval between two and three hours, or 
awakening to void two times per night.  And thus, an award of 
a 10 percent disability evaluation for the veteran's 
postoperative cystitis is in order.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.115(a) and (b), Diagnostic 
Code 7512 (1998).

IV.  Conclusion

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence regarding the claim 
of entitlement to an increased disability evaluation for 
gastroesophageal reflux disease is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the veteran has neither 
asserted nor shown that her disabilities under consideration 
have caused the veteran marked interference with employment 
or necessitated frequent periods of hospitalization, or 
otherwise have rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for gastroesophageal 
reflux disease is denied.

A 10 percent disability evaluation for postoperative cystitis 
is granted, subject to provisions governing the payment of 
monetary benefits.  


REMAND

As previously noted, the United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim to an 
increased evaluation for vasomotor rhinitis is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
thus, the VA has a duty to assist the claimant in developing 
facts which are pertinent to this claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

In this case, in a February 1957 rating decision, the veteran 
was awarded service connection and a noncompensable 
disability evaluation for chronic vasomotor rhinitis under 
Diagnostic Code 6521, effective September 1956.  
Subsequently, in an October 1997 rating decision, the 
veteran's award was re-evaluated under Diagnostic Code 6522.  
At present, as the veteran believes her disability is more 
disabling than currently evaluated, her claim is before the 
Board for appellate review.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, warrants a 10 percent evaluation.  And, allergic or 
vasomotor rhinitis with polyps warrants a 30 percent 
evaluation.  This code section does not provide for a zero 
percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522 (1998).

With respect to the evidence of record, the claims file 
includes a February 1957 VA examination report which notes 
the veteran had diagnoses of chronic, moderate vasomotor 
rhinitis with mild hyperplastic right ethmoiditis.  However, 
as the claims file does not contain any evidence that the 
severity of the veteran's vasomotor rhinitis disability has 
been evaluated since 1957, and as the record does not contain 
sufficient information which would allow the Board to make a 
determination as to the severity of the veteran's disability 
under Diagnostic Code 6522, the Board finds the veteran 
should be afforded a VA examination in order to better 
determine the severity of her vasomotor rhinitis and in 
compliance with the VA's duty to assist the veteran.  See 
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 
1464 (1997), 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1. The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to ascertain the nature and 
severity of her vasomotor rhinitis.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should review all pertinent 
records in the veteran's claims file, 
and a copy of this REMAND prior to the 
examination.  Following a thorough 
evaluation, the examiner should render 
an opinion as to the level of functional 
impairment caused by this disability.  
The examining physician should quantify 
the degree of the veteran's impairment 
in terms of the criteria established in 
38 C.F.R. § 4.97, Diagnostic Code 6522 
(1998), as above described.  The 
complete rationale on which the 
examiner's opinion is based should be 
provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the examiner 
for review before and during the 
examination.

2.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.








The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
his current appeal.  However, no action is required of the 
veteran until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

